The indictment contained two counts, and charged the defendant with the offenses of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors, a part of which was alcohol, and the possession of a still to be used for that purpose. The jury returned a general verdict of guilty as charged in the indictment. To this indictment the defendant interposed demurrers, and assigned 27 separate and distinct grounds of demurrer, which were overruled. The indictment contained in this record has been approved as to form and substance innumerable times by this court. The demurrers are without merit, and the court properly so held. The appeal here is upon the record proper, there being no bill of exceptions. An examination of this record discloses regularity in all things. As no error appears, the judgment of conviction in the circuit court, from which this appeal was taken, is affirmed.
Affirmed.